518 Pa. 61 (1988)
540 A.2d 268
Andrew WILKERSON
v.
ALLIED VAN LINES, INC., and Fruehauf Trailer, a Division of Fruehauf Corporation.
Appeal of ALLIED VAN LINES, INC.
Supreme Court of Pennsylvania.
Argued April 11, 1988.
Decided April 26, 1988.
John J. O'Brien, Jr., Philadelphia, for appellant.
James M. Marsh, Philadelphia, for Fruehauf Trailer.
Paul R. Anapol, Philadelphia, for Andrew Wilkerson.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and STOUT, JJ.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.